Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
                                                Status of the Application
1.  Claims 1-5, 7-11 and 15-24 are pending and considered for examination. Claims 6, 12-14 and 25-32 were canceled.
                                                            Priority
2. This application filed on February 14, 2020 is a 371 of PCT/US2018/046762 filed on August 14, 2018 which claims priority benefit to US 62/545,292 filed on August 14, 2017.
Claim Rejections - 35 USC § 112
3.    The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claims 9-11 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 recites the limitation "the number of species" in line 1.   Claim 10 recites the limitation "the immiscible phase carrier fluid" in line 2. There is insufficient antecedent 
4.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
5.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11 and 15-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Weitz et al. (WO 2015/164212).               
          Weitz et al. method of claim 1, evaluating a quality characteristic of a droplet comprising:
encapsulating a plurality of polynucleotides in a droplet, wherein the plurality of
polynucleotides comprises at least one species of oligonucleotide (see entire document, at least line 22-25, page 11, line 3-12, page 19, line 1-26, page 20, line 3-17, page 41, line 19-27, page 44, line 16-33);
   tagging the polynucleotides with a label that identifies the polynucleotides as arising

     counting a number of species of oligonucleotide tagged with the label (tag or barcode) ; and determining a quality characteristic of the droplet based on the number of species of oligonucleotide tagged with the label (see page 8, line 29-31, page 11, line 3-25, page 19, line 1-26, page 20, line 3-17, page 41, line 19-27, page 44, line 16-33, Fig. 5: indicating number of barcoded sample vs emulsion volume).
      With reference to claim 2, Weitz et al. teach that an oligonucleotide comprises:
a first nucleic acid segment and a second nucleic acid segment, wherein the first
nucleic acid segment comprises a plurality of random nucleotides; and the second 
nucleic acid segment comprises a conserved region common to the plurality of oligonucleotides (see entire document, at least page 21, line 13-22, page 55, line 20-33, page 56, line 1-26).
    With reference to claim 3, Weitz et al. teach that the method comprising forming the droplet in a microfluidic device (see entire document, at least page 29, line 29-30, page 41, line 29-30).
          With reference to claim 4, 7, Weitz et al. teach that forming the droplet comprises isolating a portion of a first fluid, wherein the first fluid comprises a known concentration of oligonucleotide species (see at least page 41, line 19-20).
        With reference to claim 5, 8-9, Weitz et al. teach that the first fluid comprises a plurality of the species of oligonucleotide dispersed throughout the first fluid, and wherein isolating the portion of the first fluid comprises isolating a number of oligonucleotide species in the droplet according to a Poisson distribution that is 
         With reference to claim 10, the volume of the droplet comprises a volume of the immiscible phase carrier fluid (see at least page 44, line 30-32, Fig.5).
        With reference to claim 11, 15, Weitz et al. teach that the plurality of polynucleotides further comprises polynucleotides obtained from a sample comprising a cell and comprises lysing the cell in the droplet (see at least page 43, line 11-27) 
        With reference to claims 16-18, Weitz et al. teach that the label comprises a barcode and the tagging the polynucleotides with a label comprises enzymatic incorporation which comprises ligating the label to the polynucleotide (see at least page 8, line 29-31, page 11, line 3-25, page 19, line 1-26, page 20, line 3-17, page 41, line 19-27).
        With reference to claims 19-21, Weitz et al. teach that the tagging the polynucleotide with a label comprises enzymatic incorporation which comprises amplifying the plurality of polynucleotides by PCR using barcoded primers and sequencing the polynucleotides tagged with a label (see at least page 44, line 4-15).
        With reference to claim 22-24, Weitz et al. teach that data arising from the droplet is adjusted or excluded from further analysis based on the quality characteristic and the quality characteristic comprises a volume of the droplet or a droplet merger (see at least page 30, line 9-33, page 31, line 1-25, page 44, line 30-32, Fig.5). For all the above the claims are anticipated.
                                                 Conclusion
            No claims are allowable. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov / pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637